Case 2:18-cv-01844-GW-KS Document 560 Filed 01/16/20 Page 1 of 5 Page ID #:38159



 1   COOLEY LLP                                 COOLEY LLP
 2   HEIDI L. KEEFE (178960)                    MICHAEL G. RHODES (116127)
     (hkeefe@cooley.com)                        (rhodesmg@cooley.com)
 3   MARK R. WEINSTEIN                          101 California Street, 5th Floor
 4   (mweinstein@cooley.com)                    San Francisco, CA 94111-5800
     MATTHEW J. BRIGHAM (191428)                Telephone: (415) 693-2000
 5   (mbrigham@cooley.com)                      Facsimile: (415) 693-2222
 6   3175 Hanover Street
     Palo Alto, CA 94304-1130
 7   Telephone: (650) 843-5000
 8   Facsimile: (650) 849-7400
 9   Attorneys for Defendants
10   FACEBOOK, INC., WHATSAPP INC.,
     and INSTAGRAM, LLC
11
12
                                 UNITED STATES DISTRICT COURT
13                              CENTRAL DISTRICT OF CALIFORNIA
14
15
16    BLACKBERRY LIMITED,                      Case No. 2:18-cv-01844 GW(KSx)
17                             Plaintiff,      DEFENDANTS’ REPLY
                                               IN SUPPORT OF RENEWED
18
      v.                                       MOTION TO STAY PENDING
19                                             INSTITUTED INTER PARTES REVIEW
      FACEBOOK, INC.,                          PROCEEDINGS
20
      WHATSAPP INC., and
21    INSTAGRAM LLC,                           The Hon. George H. Wu

22                                             Hearing Date: January 30, 2020
                               Defendants.
23                                             Time: 8:30 AM
                                               Place: Courtroom 9D
24
25
26
27
28
     Case Nos. 2:18-cv-01844                                     REPLY ISO RENEWED MOTION
                                                             TO STAY PENDING INSTITUTED IPRS
Case 2:18-cv-01844-GW-KS Document 560 Filed 01/16/20 Page 2 of 5 Page ID #:38160



 1           This case should be stayed pending resolution of the instituted IPRs.
 2           Simplification of Issues. BlackBerry does not seriously dispute the high
 3   likelihood that the pending IPRs will greatly simplify the issues and trial. BlackBerry
 4   contends that trial on the ’236 and ’961 patents is “inevitable” (Resp. at 3), but
 5   Defendants filed compelling summary judgment motions against both of those
 6   patents. (Dkt. 540.) It is therefore possible that absent a stay, this case will go to trial
 7   only on the patents subject to IPR. BlackBerry also does not dispute that the ’236 and
 8   ’961 patents represent only a small fraction of this case.
 9           The PTAB statistics BlackBerry cites do not support the assertion that its claims
10   are “highly likely” to survive IPR. (Resp. at 3.) For most of the patents, only one or
11   two claims of those challenged in IPR remain asserted. The likelihood of the PTO
12   cancelling all of the asserted claims is high. Even if some claims survive, this case
13   would be narrowed substantially – and inconsistent positions taken by BlackBerry as
14   to claim scope in attempting to survive IPR could be addressed by this Court or a jury.
15           BlackBerry wrongly asserts that its inconsistent claim construction positions in
16   IPR are irrelevant; to the contrary, they may require a do-over of claim construction.
17   “To the extent that the file history changed as a result of [PTO proceedings] and there
18   is an actual dispute between the parties, the Court must reconsider claim
19   construction.” MLC Intellectual Property, LLC v. Micron Tech., Inc., No. 14-cv-
20   03657-SI, 2018 WL 4616255, at *6 (N.D. Cal. Sept. 26, 2018) (revisiting claim
21   construction following PTO reexam proceedings and construing new terms and
22   revising previous constructions). BlackBerry has already taken inconsistent positions
23   in IPRs in which it has filed its written responses, and BlackBerry will likely do the
24   same with respect to other patents when those responses are due.
25           Courts also routinely reject BlackBerry’s generalized argument that “evidence,
26   witnesses, and attorney familiarity [will] grow stale.” E.g., VirtualAgility Inc. v.
27   Salesforce.com, Inc., 759 F.3d 1307, 1319 (Fed. Cir. 2014) (“[W]ith age and the
28   passage of time, memories may fade and witnesses may become unavailable. Without
                                                                         REPLY ISO RENEWED MOTION
     Case No. 2:18-cv-01844                      1
                                                                     TO STAY PENDING INSTITUTED IPRS
Case 2:18-cv-01844-GW-KS Document 560 Filed 01/16/20 Page 3 of 5 Page ID #:38161



 1   more, however, these assertions here are not sufficient to justify a conclusion of undue
 2   prejudice.”); Uniloc United States of Am., Inc. v. Apple Inc., No. 18-CV-00361-PJH,
 3   2018 WL 2387855, at *3 (N.D. Cal. May 25, 2018) (rejecting generalized argument).
 4           Lastly, BlackBerry has no answer to the fact that a stay can avoid multiple trials
 5   in the event its appeal of the ’351 and ’929 patents results in a remand to this Court.
 6           Stage of Litigation. This is a large case with much remaining to be done,
 7   including the parties’ numerous summary judgment and Daubert motions –
 8   BlackBerry itself filed seven. Pretrial work, such as motions in limine, evidentiary
 9   objections, jury instructions, and trial itself, remain ahead. Moreover, “the time of the
10   motion is the relevant time to measure the stage of litigation.” VirtualAgility, 759
11   F.3d at 1317. Defendants brought their initial motion to stay in April 2019 (Dkt. 161),
12   before any depositions were taken. Defendants only withdrew that motion because of
13   the Court’s guidance that it was disinclined to grant a stay before IPR institution
14   decisions. Defendants nevertheless renewed the motion before the close of expert
15   discovery and before filing of summary judgment and Daubert motions.
16           BlackBerry’s argument that the stage of this case weighs “strongly” against a
17   stay is not supported by its cited cases, which are distinguishable. Carl Zeiss involved
18   a motion to stay pending IPR against only two of five asserted patents, and the court
19   had already ruled on all motions for summary judgment – only jury instructions, trial
20   briefs and trial remained. Carl Zeiss A.G. v. Nikon Corp., No. 17-7083, 2018 WL
21   5081479, at *1, *3 (C.D. Cal. Oct. 16, 2018) Asetek involved a partial stay as to only
22   one of two patents that shared “significant … overlap” with each other. Asetek
23   Holdings, Inc. v. Cooler Master Co., Ltd., No. 13-457, 2014 WL 1350813, at *1, *4
24   (N.D. Cal. Apr. 3, 2014). The court’s decision “hinge[d] primarily on the extent of
25   the overlap between the patents.” Id. at *3. But here, the remaining patents do not
26   overlap and have different specifications. Space Data involved numerous other
27   allegations in addition to patent infringement, including trade secret misappropriation
28   and breach of contract. Space Data Corp. v. Alphabet Inc., No. 16-3260, 2019 WL
                                                                        REPLY ISO RENEWED MOTION
     Case No. 2:18-cv-01844                      2
                                                                    TO STAY PENDING INSTITUTED IPRS
Case 2:18-cv-01844-GW-KS Document 560 Filed 01/16/20 Page 4 of 5 Page ID #:38162



 1   1131420, at *1 (N.D. Cal. Mar. 12, 2019). And neither Verinata nor Siemens found
 2   that the stage of litigation weighed “strongly” against a stay.
 3           Undue Prejudice. “The ‘delay inherent in the reexamination process does not
 4   constitute, by itself, undue prejudice.’” Uniloc, 2018 WL 2387855, at *3. BlackBerry
 5   did not seek a preliminary injunction, and the asserted patents issued years before
 6   BlackBerry sued. E.g., VirtualAgility, 759 F.3d at 1319 (failure to seek preliminary
 7   injunction and delay in filing weighed against undue prejudice). Nor was there any
 8   gamesmanship in the filing of the IPRs; as explained, Defendants diligently prepared
 9   their IPR petitions, which was a massive effort given the size of this case. It was also
10   entirely appropriate to take advantage of crystalized positions on asserted claims and
11   claim construction to file stronger IPR petitions. See Uniloc, 2018 WL 2387855, at
12   *3 (“Providing an accused infringer is diligent, delay due to preparing an IPR petition,
13   ascertaining the plaintiffs’ theories of infringement, or otherwise researching the
14   patents, does not unduly prejudice the patent holder.”).
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       REPLY ISO RENEWED MOTION
     Case No. 2:18-cv-01844                     3
                                                                   TO STAY PENDING INSTITUTED IPRS
Case 2:18-cv-01844-GW-KS Document 560 Filed 01/16/20 Page 5 of 5 Page ID #:38163



 1   Dated:        January 16, 2020     Respectfully Submitted,
 2
                                        COOLEY LLP
 3
 4
                                        /s/ Heidi Keefe
 5
                                        Heidi L. Keefe (178960)
 6
                                        HEIDI L. KEEFE (178960)
 7
                                        (HKEEFE@COOLEY.COM)
 8                                      MARK R. WEINSTEIN (193043)
                                        (MWEINSTEIN@COOLEY.COM)
 9
                                        MATTHEW J. BRIGHAM (191428)
10                                      (MBRIGHAM@COOLEY.COM)
                                        3175 Hanover Street
11
                                        Palo Alto, CA 94304-1130
12                                      Telephone: (650) 843-5000
                                        Facsimile: (650) 849-7400
13
14                                      MICHAEL G. RHODES (116127)
                                        (RHODESMG@COOLEY.COM)
15
                                        101 California Street
16                                      5th Floor
17                                      San Francisco, CA 94111-5800
                                        Telephone: (415) 693-2000
18                                      Facsimile: (415) 693-2222
19                                      Attorneys for Defendants
20                                      FACEBOOK, INC., WHATSAPP, INC.,
                                        and INSTAGRAM LLC
21
22
23
24
25
26
27
28
                                                              REPLY ISO RENEWED MOTION
     Case No. 2:18-cv-01844               4
                                                          TO STAY PENDING INSTITUTED IPRS
